Title: To Thomas Jefferson from Christopher Ellery, 10 March 1802
From: Ellery, Christopher
To: Jefferson, Thomas


            
              March 10th. 1802—
            C. Ellery begs permission to state to the President the contents of two letters, received by him, recommending Robert Champlin Gardiner, of the State of Rhode Island, for the place of Consul for the U. States at Gothenburg—One of these letters is from Lieut. Gov. Potter of R. Island—the other from John Gardiner esquire of R. Island, father of Robert, formerly a member of congress—  Gov. Potter asks, as a favor, my “solicitations with our worthy President” in behalf of Mr. Gardiner, and for information sends to me the enclosed letter—He mentions that Col. Gardiner, the father, is a firm friend to the present administration—And declares that he should be happy in the appointment of his son, provided a Consul is to be named for the place of Mr. Gardiner’s residence, Gothenburg— Col. Gardiner says that his son has resided four years at Gothenburg and is master of the language of that country & of the french, as well as versed in the trade of the Baltic— Messrs Foster, Stanton & Tillinghast can give more complete information on this subject—For my own part, I should be pleased by a compliance with the wishes of these gentlemen, if consistent with the public good—C. Ellery tenders his highest respects to the President—
          